DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, with respect to independent claim 28 and the dependents thereof have been fully considered and are persuasive.  The previous rejection of claim 28 has been withdrawn and this application is in condition for allowance. 
Allowable Subject Matter
Claims 28-31, 31, 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest a motivation to combine a suturing method, inter alia, wherein the method includes providing a suturing device including a thread, needle and support body. The thread is barbed, and the support body is formed as a tapered, hollow, tube comprising a throughhole that the second end of the suture thread is passed through.  The method discloses suturing by inserting the thread, pulling the thread until the support body inhibits further movement upon contact with skin or tissue, and allowing the barbs that are inclined facing the support body to inhibit movement of the thread in the reverse direction.  The prior art of record details various aspects of this method, but fails to disclose a support body with a throughhole and a tapered structure in combination with a barbed suture. It is these limitations in combination with the other limitations of the claims that differentiates the present invention from the prior art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 29, 2021